Per Curiam : This was assumpsit upon a policy of insurance not under seal, issued by appellant to appellees, insuring them in the sum of $2000 upon grain in a warehouse which was burned. There ivas a plea of the general issue, and a stipulation to admit the defense of fraud under that plea, the case tried by a jury and verdict rendered in favor of appellees, upon which the court, after overruling a motion for new trial, gave judgment against appellant. Two grounds áre relied upon for the reversal of the judgment : 1st, that the verdict is against the evidence; 2d, the court refused proper instructions asked on behalf of appellant. Neither ground is tenable. The main question litigated upon the trial was that of fraud. The evidence is very voluminous and conflicting. We find no such weight and preponderance in favor of appellant as brings the case within the established rules of this court in respect to interfering with the verdict of a jury. The instructions asked and refused had all been embraced in other instructions given for appellant by the court. Their repetition could subserve no proper purpose, and they were consequently properly refused. No error appearing in this record, the judgment of the court below is affirmed. Judgment affirmed.